Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US Patent 6,886,483), in view of Staggs et al. (US Patent 9,525,606) in view of Bakalash et al. (US Patent 7,315,849), further in view of Butler (US Pre-Grant Publication 2013/0290450). 

Harrison teaches a method, in a data processing system, for executing queries referencing data stored in a unified data layer, the method comprising:
	receiving, by a relational engine executing on the data processing system, a structured query language (SQL) query from a client application (see 9:7-17. Harrison discloses a system that receives an SQL query. As noted in 9:18-28, the system is executing on a relational engine that receives queries and processes them against non-relational data sources. As noted in 3:57-67, the client interacts with the database system through a user interface or integrated development environment, both of which are applications used by clients);
	parsing, by a query processor executing within the relational engine, the SQL query (see 9:7-28. The system receives the SQL query and parses it to identify the data being queried);
generating, by the query processor, a data access plan for the SQL query (see 9:18-28. The SQL engine generates an SQL execution plan for the query. This is a data access plan); 
map, by a mapping service executing within the relational engine, the SQL query to … files using a schema from a schema registry according to the data access plan (see 9:7-28. The system identifies the data being queried and maps the subqueries to different data sources based on a relational schema and virtual table schema. As noted in 5:5-17, various non-relational data sources can be used, including file systems and flat file databases, among others); 

wherein the data virtualization layer projects the … files into relational form using the mapping service based on the data access plan (see 9:18-44. The query results from the nonrelational data source files are translated into relational sources using the mapping configuration); and
storing, by a stream processing platform, the query results in a … data store, wherein the data virtualization layer accesses the … data store directly and wherein the client application accesses the query results through the data virtualization layer (see 9:22-44. Results of a query are received by the query translator (element 126) in a database mapping module, which is located in the database system (see 5:46-55). The user accesses the results through the database system, rather than querying the sources directly (see 9:18-43). As noted in 4:1-15, the database system may be implemented using a virtual machine).
	Harrison does not teach:
… unified data layer (UDL) topic files …
	accessing, by the query processor, integrated data sources including a database management system (DBMS) B-tree data source and unified data layer (UDL) data source using UDL topic files via a data virtualization layer to form results, 
	wherein the data virtualization layer projects that UDL topic files into relational form using the mapping service based on the data access plan;
	a UDL data store. 
	Staggs teaches a method, in a data processing system, for executing queries referencing data stored in a unified data layer, the method comprising:
map, by a mapping service executing within the relational engine, the SQL query to unified data layer (UDL) … files (see Staggs 17:47-18:8 and 18:53-62. Source data is mapped to UDL data. The Tagging Engine is a mapping service that uses outside third-party mapping to form a mapping between data elements. Thus, because the tagging Engine is executing within the “relational engine,” the tagging engine teaches this element); 
	accessing, by the query processor, integrated data sources including …  a unified data layer (UDL) data source storing UDL … files via a data virtualization layer to form query results (see 14:19-36 and element 308 of figure 3. A unified data later is able to receive underlying data, make adjustments to the data, and store it within a data store), 
wherein the data virtualization layer projects the UDL … files into relational form using the mapping service … (see 16:11-25 and figure 5, element 508. Various data stores that contain data are shown. Also see 19:16-36 and 19:51-62. These data stores may be relational databases or may be queried using SQL. Also see 25:1-10 for an example of a user using an application within the system to query the system to receive test results. Also see Staggs 17:47-18:8 and 18:53-62 and 19:16-36 and 19:51-62. The data is mapped into relational database form accessibly by SQL); and
store … the query results in a UDL data store, wherein the client application accesses the query results through the data virtualization layer (see 14:62-15:10. Clients may access data within the unified data layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Harrison by the teachings of Staggs because both references are directed towards querying different types of data stores using a relational engine. Staggs merely provides Harrison the ability to more clearly query a larger variety of data stores, which will enhance the usability of Harrison for a user.
Bakalash et al. teaches:
… integrated data sources including a database management system (DBMS) B-tree data source (see 9:25-46. An indexing scheme for a data source includes B-tree indexing. Thus, it would have been obvious in view of Bakalash before the effective filing date of the invention to include B-tree indexing because it is a scheme that is used to improve efficiency); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Harrison by the teachings of Bakalash et al. because both references are directed towards querying different types of data stores using a relational engine. Bakalash et al. merely provides Harrison the ability to more clearly query multidimensional data and integrate a variety of different database types, which will enhance the usability of Harrison.
Butler teaches: 
Querying topic files (see paragraphs [0051]-[0052], which show querying data streams containing messages. Paragraphs [0053]-[0054] show that the data queried includes Kafka “topics,” which, according to Applicant’s specification, appears to be the claimed “topic files” (see specification, paragraphs [0053]-[0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Harrison by the teachings of Butler because both references are directed towards querying data stores using. Butler simply adds another type of input data to Harrison – notably, topic files. Given that Harrison teaches to allow querying of multiple types of non-relational data stores (see Harrison, 5:5-17) by translating the non-relational data into a relational format, and Butler teaches to query non-relational topic files, one would have found it obvious to improve the scope of data that may be queried by Harrison by allowing the querying of topic files to increase the amount and types of data that may be queried. 

As to claim 4, Harrison as modified teaches wherein the data virtualization layer projects the UDL topic files into relational form based on a SQL execution plan (see Staggs 19:16-36 and 19:51-62 for UDL files and Butler paragraphs [0053]-[0054] for topic files. The Examiner notes that the virtualization layer is discussed in the rejection of claim 1. See Harrison 9:18-28 for forming a query plan).

As to claim 5, Harrison as modified teaches wherein the integrated data sources further include a federated database management system data source (see Staggs 7:25-43).

As to claim 6, Harrison as modified teaches wherein the query processor requests subsetted results from each UDL topic file (see Staggs 19:16-36 and Butler paragraphs [0053]-[0054] for topic files. Each data store of interest may be identified and considered sequentially).

As to claim 7, Harrison as modified teaches wherein the query processor uses an index to determine if there are any UDL topic files that need not be included because they have no data of interest based on the SQL query (see Staggs 19:16-36 and Butler paragraphs [0053]-[0054] for topic files. Data stores of interest for a query script are identified. Thus, because only data stores of interest are identified, it would be obvious to one of ordinary skill in the art to not consider data stores of interest that are not identified in this step. As noted above, the data stores are UDL topic files).

As to claim 8, Harrison as modified the fog teaches wherein the client application is an object oriented database connectivity client application or an open database connectivity (ODBC) client application (see Staggs 19:16-36 and Bakalash et al. 31:17-48).

Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. 

Applicant argues that “This portion of Harrison does not teach, suggest, or render obvious a mapping service executing within the relational engine mapping the SQL query to unified data layer (UDL) topic files using a schema from a schema registry according to the data access plan, as recited in claim 1.”
In response to this argument, Examiner notes that Harrison was not relied upon to teach the entirety of “a mapping service executing within the relational engine mapping the SQL query to unified data layer (UDL) topic files using a schema from a schema registry according to the data access plan.”
As noted in the rejection above, Staggs shows mapping an SQL query to a files from a unified data layer (see Staggs 17:47-18:8 and 18:53-62. Source data is mapped to UDL data. The Tagging Engine is a mapping service that uses outside third-party mapping to form a mapping between data elements. Thus, because the tagging Engine is executing within the “relational engine,” the tagging engine teaches this element). 
Butler explicitly shows querying topic files (see paragraphs [0051]-[0052], which show querying data streams containing messages. Paragraphs [0053]-[0054] show that the data queried includes Kafka “topics,” which, according to Applicant’s specification, appears to be the claimed “topic files” (see specification, paragraphs [0053]-[0054]). 
The combined references teach the argued subject matter. 

Applicant argues that “At best, Staggs teaches a mapping service that maps data to semantic tags. These portions of Staggs make no mention of mapping a SQL query to UDL topic files. In fact, while Staggs generally teaches UDL, Staggs makes no mention whatsoever of UDL topic files.”
As noted in the response to the preceding argument, the claim language is taught by a combination of references. Butler is relied upon to teach querying UDL topic files (see paragraphs [0051]-[0054]), as defined by Applicant’s specification (see specification, paragraphs [0053]-[0054]). The claim is rejected by a combination of references. 

Applicant argues that “These portions of Staggs teach a unified data layer (UDL); however, a teaching of a unified data layer is not sufficient to teach a query processor that accepts integrated data sources via a data virtualization layer. Staggs does not teach a data virtualization layer that allows a query processor to accept integrated data sources, because all the data sources are UDL sources.”
Examiner notes that a combination of Harrison and Staggs teaches this limitation. Harrison teaches to access integrated data sources including … files via a data virtualization layer to form query results (see 9:18-44, which shows nonrelational data sources accessed to form query results). 
Element 308 of Figure 3 of Staggs explicitly shows an “Active Unified Data Layer,” the properties of which are discussed in 14:19-36. The “Active Unified Data Layer” retrieves data “from elements of the other layers” and stores data “such that a different application can access the data in a standard or unified matter,” which may include “certain adjustments to the data (e.g., translations, tagging, indexing, creation of rules for accessing the data, conversion of formatting of the data, generation of compressed versions, and the like etc.” This “Active Unified Data Layer” is a “Unified Data Layer.” The UDL is storing data in the system that includes tagged and indexed and transformed data. Thus, data is virtualized by being copied from other sources that may be accessed by a query processor, wherein the data includes an “Active Unified Data Layer,” which is equivalent to Applicant’s “Unified Data Layer.” The Examiner notes that data may be queried using SQL as described in 19:16-36. 

Applicant argues that “However, the cited portions of Staggs make no mention of a data virtualization layer that allows a query processor to access integrated data sources including a unified data layer (UDL) data source storing UDL topic files. Furthermore, claim 1 recites the integrated data sources include a database management system (DBMS) B-tree data source. At best, Staggs teaches a UDL data source.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The answer to the preceding argument shows that Harrison in view of Staggs shows a data virtualization layer that allows a query process to access integrated data source
As noted above, Butler is relied upon to show wherein sources for querying includes UDL topic files (see paragraphs [0051]-[0054] and the rationale provided in the rejection above). 
Bakalash teaches wherein data sources include B-tree data sources (see 9:25-46 and the rationale provided in the rejection above).
The combined references teach the claimed subject matter for the reasons provided in the rejection above. 

Applicant argues that “However, Bakalash, like Harrison and Staggs, fails to teach, suggest, or render obvious mapping, by a mapping service executing within the relational engine, a SQL query from a schema registry to unified data layer (UDL) topic files; and accessing, by a query processor executing within the relational engine, integrated data sources including a database management system (DBMS) B-tree data source and a unified data layer (UDL) data source storing UDL topic files via a data virtualization layer to form query results, wherein the data virtualization layer projects the UDL topic files into relational form using the mapping service based on the data access plan.”
Applicant appears to be arguing that Bakalash does not teach the entirety of the claims. Bakalash is not relied upon to teach the entirety of the claims. Examiner notes that the remainder of the claim language cited above is taught by the additionally cited references Harrison, Staggs, and Butler. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that “This portion of Butler teaches data collection systems and consolidation systems that aggregate incoming messages into Kafka topic files. This results in a UDL data source that can be queried directly. At best, Butler provides a suggestion that the UDL files in Harrison and Staggs are Kafka topic files. However, Butler, like Harrison, Staggs, and Bakalash, does not teach, suggest, or render obvious accessing integrated data sources including a database management system (DBMS) B-tree data source and a unified data layer (UDL) data source storing UDL topic files via a data virtualization layer to form query results, wherein the data virtualization layer projects the UDL topic files into relational form using the mapping service based on the data access plan.”
Applicant appears to concede that Butler teaches topic files, but argues that Butler does not teach the remainder of the claims. Butler is not relied upon to teach the entirety of the claim. As noted above, the claims are taught by a combination of Harrison, Staggs, Bakalash, and Butler for the reasons provided in the rejection above. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that “The references provide disparate teachings that would not necessarily be combined in the exact manner necessary to arrive at the features of claim 1. For example, Staggs teaches a unified data layer, Bakalash separately teaches a DBMS B-tree data source, and Butler teaches that UDL files may be Kafka topic files; however, there is no suggestion or motivation to provide a query processor that accesses integrated data sources including a database management system (DBMS) B-tree data source and a unified data layer (UDL) data source storing UDL topic files via a data virtualization layer to form query results.”
In response to this argument, Examiner notes that both Harrison and Staggs teach querying additional data sources (see Harrison 9:18-44 for accessing and querying non-relational data and Staggs, 12:62-13:14 and 16:11-25 and Figure 5, showing multiple data sources). Harrison shows accessing data sources using a virtualization layer in 9:18-44, wherein non-relational data sources may be accessed with SQL. Staggs shows accessing underlying data using a unified data layer (see 14:19-36). 
Bakalash and Butler separately each teach different non-relational sources of data (see Bakalash 9:25-46 for indexing B-tree data, and Butler paragraphs [0051]-[0054] for querying UDL topic files).  
Thus, Harrison and Staggs both query and access different types and sources of data, and Bakalash and Butler both show particular types of data that may be accessed. The combination of references clearly shows “a query processor that accesses integrated data sources including a database management system (DBMS) B-tree data source and a unified data layer (UDL) data source storing UDL topic files via a data virtualization layer to form query results.”

Applicant continues, arguing that “Therefore, even if one were to combine Harrison, Staggs, Bakalash, and Butler, the combination would result in a UDL data source and a DBMS B-tree data source that are separately accessible. The only suggestion to provide a query processor that accesses integrated data sources including a database management system (DBMS) B-tree data source and a unified data layer (UDL) data source storing UDL topic files via a data virtualization layer to form query results can be found in the claim and not the prior art. The Office Action provides a conclusion that the claim features are taught and a description of what the reference teaches; however, the Office Action does not provide any technical reasoning as to why the teachings of each reference anticipate the claim feature being addressed, how the teachings could be combined, or why the combination would result in the specific combination of features recited in claim 1.”
In response to this argument, the Examiner notes that the Office Action did provide technical reasoning for each combined reference, how the references could be combined, and why the combination shows the specific combination of features, as explained in pages 3-7 of the rejection above. 
Both Harrison and Staggs teach querying additional data sources (see Harrison 9:18-44 for accessing and querying non-relational data and Staggs, 12:62-13:14 and 16:11-25 and Figure 5, showing multiple data sources). Harrison shows accessing data sources using a virtualization layer in 9:18-44, wherein non-relational data sources may be accessed with SQL. Staggs shows accessing underlying data using a unified data layer (see 14:19-36). Combined, the references would show accessing data sources, including UDL and other sources, using a virtualization layer. 
Bakalash and Butler separately each teach different non-relational sources of data (see Bakalash 9:25-46 for indexing B-tree data, and Butler paragraphs [0051]-[0054] for querying UDL topic files).  
Thus, Harrison and Staggs both query and access different types and sources of data, and Bakalash and Butler both show particular types of data that may be accessed. The combination of references clearly shows “a query processor that accesses integrated data sources including a database management system (DBMS) B-tree data source and a unified data layer (UDL) data source storing UDL topic files via a data virtualization layer to form query results.”

Applicant argues, with respect to claim 4, that “These portions of Staggs teach identifying data stores of interest and an operational data store retained in a relational database format. However, Staggs makes no mention of UDL topic files. The Office Action proffers no analysis or technical reasoning as to why Staggs somehow teaches projecting UDL topic files into relational form.”
In response to this argument, Examiner notes that, as above, multiple references were cited as teaching the claimed subject matter. Staggs teaches projecting data files into a relational form to be queried using SQL (see Staggs 14:4-20 and 19:5-36. 12:62-13:14 explicitly discuss how data may be stored in relational data stored). The Examiner acknowledges in the office action that Staggs does not show topic files. However, Butler shows topic files that are able to be queried.

Applicant argues, with respect to claim 6, that the cited portion “makes no mention of subsetted results or topic files. The Office Action proffers no analysis or technical reasoning as to why Staggs somehow teaches these features. Again, the rejection alleges that Staggs teaches the query processor requests subsetted results from each UDL topic file, even though Staggs makes no mention whatsoever of UDL topic files. At best, Butler teaches that UDL files may be Kafka topic files; however, Butler does not teach, suggest, or render obvious the query processor requests subsetted results from each UDL topic file.”
Examiner notes that Applicant’s specification contains no definition for “subset[ing] results or topic files.” Rather, the specification only indicates that results may be requested “using SQL-subsetting.”
Staggs discusses querying “at least a portion of data from the data stores simultaneously and/or sequentially” (see Staggs 19:15-23). Because only a portion of data is requested, and the data may be requested “sequentially,” Staggs teaches requesting subsetted results from a data source. Butler shows wherein the data source may be UDL topic files. 	Applicant is reminded that unclaimed limitations from the specification receive no patentable weight until claimed. 

With respect to claim 7, Applicant argues that “portion of Stagg makes no mention of topic files. The Office Action proffers no analysis or technical reasoning as to why Staggs somehow teaches this feature. Again, the rejection alleges that Staggs teaches the query processor uses an index to determine if there are any UDL topic files that need not be included because they have no data of interest based on the SQL query, even though Staggs makes no mention whatsoever of UDL topic files. At best, Butler teaches that UDL files may be Kafka topic files; however, Butler does not teach, suggest, or render obvious using an index to determine if there are any UDL topic files that need not be included because they have no data of interest based on the SQL query.”
In response to this argument, Examiner notes that, as above, multiple references were cited as teaching the claimed subject matter. The Examiner acknowledges in the office action that Staggs does not show topic files. However, Butler shows topic files that are able to be queried.
Staggs discusses querying “at least a portion of data from the data stores simultaneously and/or sequentially” (see Staggs 19:15-23). Because only a portion of data is requested, Staggs teaches to identify the relevant portion of data and query it while not querying the irrelevant portion of data. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152